35 F.3d 557
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Richard G. BELIN, Defendant-Appellant.
No. 93-5952.
United States Court of Appeals, Fourth Circuit.
Argued:  July 15, 1994.Decided:  August 29, 1994.

Appeal from the United States District Court for the District of South Carolina, at Florence.  C. Weston Houck, District Judge.  (CR-92-538)
Parks Nolan Small, Federal Public Defender, Columbia, South Carolina, for Appellant.
Alfred W. Walker Bethea, Jr., Assistant United States Attorney, Florence, South Carolina, for Appellee.
J. Preston Strom, Jr., United States Attorney, Florence, South Carolina, for Appellee.
Before RUSSELL, WIDENER and HALL, Circuit Judges.
OPINION
PER CURIAM:


1
Defendant Richard Belin made several telephone calls to the president of a construction company who had submitted bids to perform projects for a local housing authority;  in these calls, Belin threatened that unless the company president paid him a designated sum, the housing authority would reject the company's bid.  All but one of these calls were recorded by the FBI.  Belin was charged with attempted extortion and, on the strength of these recordings, convicted by a jury.


2
Belin now appeals from this conviction, contending that the district court misinstructed the jury on two points and that the government's evidence was insufficient to sustain his conviction.  After hearing oral argument and studying the briefs and the record, we find the district court's instructions proper and the government's evidence sufficient.  We, therefore, affirm Belin's conviction.

AFFIRMED